11 Hanover Square New York, NY 10005 June 26, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 RE: Dividend and Income Fund Registration Statement on Form N-2 File Nos. 333-203126; 811-08747 Ladies and Gentlemen: Please be advised that the undersigned, on behalf of Dividend and Income Fund (the “Company”), is hereby withdrawing the acceleration request relating to the above-referenced Registration Statement that was filed with the Commission on June 25, 2015, as the Company understands the examiner may have additional questions regarding the Registration Statement.The Company intends to re-file the request for acceleration once all questions/comments have been resolved. Very truly yours, DIVIDEND AND INCOME FUND /s/ Russell Kamerman Russell Kamerman Chief Compliance Officer
